PER CURIAM.
The petition seeking belated appeal is granted and Otis Spurgeon is hereby afforded a belated appeal of the judgment and sentence in case number 04-237CF in the Circuit Court for Washington County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The circuit court is directed to appoint counsel to represent petitioner in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
WOLF, HAWKES and THOMAS, JJ., concur.